office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mstilger postn-125527-10 uilc date date to melissa c quale attorney san francisco group small_business self-employed from pamela w fuller branch chief branch procedure and administration subject notice of nonjudicial_sale under sec_7425 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 is notice sent by regular mail with delivery confirmation valid notice for purposes of c assuming that the notice is invalid and the lien remains in place following the sale is the service also allowed to seek the surplus proceeds from the sale conclusion sec_1 no notice sent by regular mail with delivery confirmation does not meet the delivery requirement of sec_7425 yes the service can seek the surplus proceeds from sale in addition to enforcing its lien on the property postn-125527-10 facts in a large number of cases the service has received notice of a nonjudicial_sale by regular mail with delivery confirmation the service receives the notices prior to the sale and takes no subsequent action with regard to the notices or the sale we assume that the notices are otherwise correct and would be valid if sent by registered or certified mail law and analysis delivery requirement in sec_7425 sec_7425 was added to the internal_revenue_code of as part of the federal_tax_lien act of for purposes of protecting the government’s interests in cases of judicial and nonjudicial sales of a taxpayer’s real or personal_property sec_7425 provides protection for the government where a nonjudicial_sale of property on which the government holds a lien takes place without notice to the united_states under subsection b if notice of such lien was properly filed more than days before a nonjudicial_sale and the government is not given proper notice of the sale at least days prior thereto such sale of real or personal_property shall be made subject_to and not disturbing the lien sec_7425 provides that n otice shall be given in accordance with the regulations prescribed by the secretary in writing by registered or certified mail or by personal service not less than days prior to such sale to the secretary the requirement that such notice be made by registered or certified mail or by personal service is also provided in the instructions for preparing a notice of nonjudicial_sale of property and application_for consent to sale see publication rev a key feature of both registered and certified mail service is that signature is required for delivery although usps’s delivery confirmation service is similar to certified mail signature confirmation is not required for final delivery with the delivery confirmation service thus the plain language of sec_7425 specifically requires notice by registered or certified mail and such modes of delivery are distinguishable from the delivery confirmation service in addition courts that have addressed this issue have interpreted the notice requirement of sec_7425 as mandatory and allowed for no alternative to the specified modes of delivery 894_f2d_1173 10th cir recognizing the harshness of this rule which allows the irs to receive actual notice ignore the notice and still retain the right to levy upon the property see also united_states v tagliareni wl n d ala applying the statutory interpretation from colorado property acquisitions inc and postn-125527-10 finding the irs lien valid and enforceable given the lack of valid notice thus the requirement that notice be sent by registered or certified mail is strictly construed such that notice sent by any other form eg regular mail with delivery confirmation is invalid the ability of the service to seek surplus proceeds from a nonjudicial_sale where sec_7425 notice was invalid as discussed above pursuant to sec_7425 where a nonjudicial_sale occurs without notice to the united_states the government’s lien remains on the property after the sale nowhere in the statutory or regulatory scheme is there a provision limiting the service’s recovery to enforcement of the lien it follows that the service is also entitled to seek the surplus proceeds from the nonjudicial_sale of the property see 756_f2d_696 9th cir in simon the simons purchased real_property at a tax auction sale made by los angeles county the county tax collector failed to provide the service with notice as required by sec_7425 therefore the simons purchased the property subject_to the federal_tax_lien in addition the service levied upon and was paid the surplus proceeds from the sale the ninth circuit rejected the simons’ argument that they should be subrogated to the rights of the government to the extent of the surplus proceeds finding that the surplus proceeds and the proceeds from the sale of the property by the government were to be applied to reduce a legitimate federal_tax_lien the holding in simon illustrates that the government has the right to seek payment of surplus proceeds from the nonjudicial_sale even though the service retains its lien on the property case development hazards and other considerations ultimately the nature of the property rights of interested persons after a nonjudicial_sale is governed by state law therefore a thorough analysis of the applicable state law may be required to determine the property rights of each party after the sale this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions
